Citation Nr: 0127471	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  98-19 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for acne vulgaris, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
January 1969 to November 1970.

In August 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, increased 
the rating for the veteran's service-connected acne vulgaris 
from 10 to 30 percent, retroactively effective from the date 
of his claim for a higher rating for this condition.  He 
appealed to the Board of Veterans' Appeals (Board), 
requesting a rating higher than 30 percent, and he testified 
at a hearing at the RO in May 1999 in support of his claim.  
The Board issued a decision in November 1999 denying his 
claim for a rating higher than 30 percent, and he appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).

In November 2000, during the pendency of the appeal to the 
Court, the veteran's representative and VA's General Counsel 
filed a joint motion indicating the parties had agreed to 
dismiss the appeal to the Court-according to the terms of an 
attached Stipulated Agreement.  They further indicated the 
dismissal of the appeal also was conditioned upon the Court 
granting the joint motion for remand (JMR) of one issue that 
was filed that same day.  The Court granted the parties' 
motion to dismiss the appeal in December 2000 and returned 
the case to the Board for further development and 
readjudication in compliance with the directives specified.


REMAND

The veteran needs to be re-examined by a VA dermatologist to 
help in determining whether he is entitled to a rating higher 
than 30 percent for his acne vulgaris.  See e.g. Caffrey v. 
Derwinski, 6 Vet. App. 377 (1994); Snuffer v. Gober, 
10 Vet. App. 400 (1997).

Recently, in January 2001, the RO granted service connection 
for scars on the veteran's cheeks, secondary to his acne 
vulgaris, and assigned a 10 percent rating retroactive to the 
date of his claim.  So he now has separate ratings for his 
acne (30 percent) and residual scars (10 percent).  And that, 
in turn, rendered moot an additional claim that he had filed 
for the scars under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2001).  See also 38 C.F.R. § 3.358 (2001); Brown v. Gardner, 
115 S. Ct. 552 (1994); VAOPGCPREC 40-97 (Dec. 31, 1997).

The current medical and other evidence of record, however, 
does not provide enough information to objectively determine 
whether the veteran's acne vulgaris-if rated analogous to 
eczema, causes ulceration, extensive exfoliation or crusting 
of his skin, and has systemic or nervous manifestations, or 
is exceptionally repugnant.  See 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Code 7806 (2001).  The results of his February 
1998 VA medical examination and the clinical findings that 
were noted in a June 1998 statement from his private 
dermatologist unfortunately do not address all of the 
specific criteria of the rating schedule for a rating higher 
than 30 percent, including in terms of the extent of the 
veteran's cosmetic impairment that is due to his acne 
vulgaris, as opposed to the facial scars on his cheeks (a 
separate disability), and a third dermatological condition, 
follicular occlusion triad, that was diagnosed during a 
consultation in a VA outpatient clinic in April 2000.  It is 
critically important to determine the extent of his cosmetic 
impairment that is due to his service-connected acne and 
residual scars, as opposed to the other dermatological 
condition that he has, but which is not service connected.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  This also 
will greatly assist VA adjudicators in ensuring that he 
receives adequate compensation for his service-connected 
conditions, under Codes 7800, 7804 and 7806, but not such 
that his conditions are impermissibly rated for the same 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259 
(1995), citing 38 C.F.R. § 4.14 (concerning VA's prohibition 
against pyramiding of disabilities).  It also would help 
matters if he was examined during an "active" stage of his 
acne vulgaris, when his symptoms are most prevalent.  Ardison 
v. Brown, 6 Vet. App. 405 (1994).

The RO also needs to provide the veteran proper notification 
and assistance, on remand, as required by the Veterans Claims 
Assistance Act of 2000 (the "VCAA").  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West Supp. 2001), 66 Fed. Reg., 
No. 168, 45620-45632 (Aug. 29, 2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000).
Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.

2.  The RO should have the veteran 
examined by a dermatologist to obtain a 
medical opinion concerning the current 
severity of the acne vulgaris, residual 
facial scars, and follicular occlusion 
triad-particularly insofar as whether the 
veteran has ulceration, extensive 
exfoliation, crusting, or systemic or 
nervous manifestations.  The VA examiner 
also should comment on whether the 
veteran's acne and residual scars are 
exceptionally repugnant or cause marked or 
repugnant bilateral disfigurement.  And to 
the extent possible, the VA examiner 
should indicate this in terms of the 
degree of impairment that is attributable 
the acne vulgaris, itself, as opposed to 
the residual scars, as opposed to the 
follicular occlusion triad.  Furthermore, 
since the purpose of obtaining this 
opinion is to resolve these dispositive 
issues, the VA examiner should review the 
relevant medical and other evidence in the 
claims folder-particularly the June 1998 
statement from the veteran's private 
dermatologist, as well as a complete copy 
of this remand.  The VA examiner also 
should provide the rationale for his 
opinion-citing, when necessary, to 
specific evidence in the record.  
The report of the examination and opinion 
should be typewritten in the interest of 
clarity and understanding.

3.  The RO should review the report of the 
examination and opinion to ensure they are 
in compliance with the directives of this 
remand.  If not, they should be returned 
for immediate corrective action.  
38 C.F.R. § 4.2.

4.  Upon completion of the above 
development, and any other development 
warranted by the VCAA, the RO should 
readjudicate the claim for a rating higher 
than 30 percent for the acne vulgaris.  If 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits-
to include a summary of the evidence and 
applicable laws, regulations, caselaw and 
other legal authority considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran also hereby is advised that his failure to 
cooperate in being re-examined may have detrimental 
consequences to the outcome of his appeal.  38 C.F.R. § 3.655 
(2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

